                 Case 2:18-cv-00736-JCC Document 68 Filed 03/31/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CHONG and MARILYN YIM et al.,                        CASE NO. C18-0736-JCC
10                            Plaintiffs,                  MINUTE ORDER
11               v.

12    THE CITY OF SEATTLE, a Washington
      municipal corporation,
13
                              Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to amend the
18
     supplemental briefing schedule (Dkt. No. 67). The Court hereby GRANTS the motion and
19
     ORDERS as follows:
20
            1.        Defendant must file its combined opening and response brief by April 17, 2020;
21
            2.        Plaintiffs must file their combined response and reply brief by May 1, 2020; and
22
            3.        Defendant must file its reply brief by May 22, 2020.
23
            //
24
            //
25
            //
26


     MINUTE ORDER
     C18-0736-JCC
     PAGE - 1
            Case 2:18-cv-00736-JCC Document 68 Filed 03/31/20 Page 2 of 2




 1        DATED this 31st day of March 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0736-JCC
     PAGE - 2
